Appeal from a judgment of the Supreme Court (Canfield, J.), entered June 10, 1993 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents designating petitioner as a central monitoring case.
Petitioner’s designation as a central monitoring case was based not only upon the fact that he was found with escape paraphernalia, but also on the finding that he had become a severe management problem. Under the circumstances, it cannot be said that said designation was arbitrary or capricious. Furthermore, because petitioner has not been precluded from participating in programs that are available to other prisoners, there is no merit to his contentions that such a designation has affected a liberty interest or resulted in prejudice. Any remaining contentions advanced by petitioner have been considered and found lacking in merit.
Mikoll, J. P., Crew III, White, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.